Case 2:19-cv-08798-PA-KS Document 64 Filed 12/16/20 Page 1 of 1 Page ID #:383


                                                                          JS-6
  1
  2
  3
  4
  5
  6
  7
  8
                               UNITED STATES DISTRICT COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10      Brian Whitaker,                         Case: 2:19-cv-08798-PA-KS
 11                  Plaintiff,                  ORDER
 12         v.
 13      My Mom’s Bake Shop, a California
         Corporation; and Does 1-10,
 14
                     Defendants.
 15
 16
 17
                                         ORDER
 18
 19           Pursuant to F.R.CIV.P.41(a)(1), this action is hereby ordered dismissed
 20   without prejudice, each party to bear their own attorneys’ fees and costs.
 21
 22   Dated: December 16, 2020
 23                          PERCY ANDERSON
                              UNITED STATES DISTRICT JUDGE
 24
 25
 26
 27
 28




                                             1

      Joint Stipulation for Dismissal                      2:19-cv-08798-PA-KS
